Dowling, J.
This action is brought to recover rent of premises let to the defendant by a written lease for a term of three years, at the annual rental of $2,500, payable monthly in advance. Plaintiff claimed for the rent from August 1, to December 1, 1904, inclusive. The defendant in her answer admits the making of the lease and nonpayment of the rent claimed, but sets up as a defense that a at the time of the making of the instrument of lease ” the plaintiff agreed to make certain repairs (enumerating them at length) ; that plaintiff failed to make such repairs; that for that reason the premises became untenantable; thatj defendant was forced thereby to vacate the premises and sur-: render the same to the landlord, which surrender was accepted by him, and, by way of counterclaim, sets up a claim for damages to furniture and for money expended in making repairs. As to such counterclaim, only the sum of $10.10 was proven. The facts in the case are substantially undisputed. The defendant took possession of the premises on July 9, 1904, paying that month’s rent, and remained in occupancy until October 1, 1904. The lease was introduced in evidence and contains a covenant to the effect that the tenant shall keep said premises in repair at her own cost and expense, including all repairs required to the plumbing work. Attached to the lease is a- slip headed: “ List of repairs wanted at 135 West 44th st.,” then follows a statement of several improvements in the way of painting and papering and plumbing. The plaintiff conceded upon the trial that the repairs enumerated on this list were agreed to be done by him. Over the objections' made and exceptions taken to such testimony, the defendant was allowed to prove that, when she took possession of the premises, they were in an unsanitary and unhealthy condition; that unhealthy and noxious odors pervaded the house; that the plumbing was *611old, worn and defective; that the closets were filthy and not properly trapped; that-the drainage was defective; and that, owing to this situation, she was compelled to vacate the premises. The right of the defendant to introduce parol testimony as to the making of an independent parol agreement, collateral to the lease, regarding the necessary repairs 10 be made upon the premises, need not now be determined. The plaintiff concedes such an agreement to make repairs was made prior to or at the time the lease was made, but urges that the landlord’s failure to put the premises in repair is no bar to an action for rent, if the lessee has nevertheless taken possession. In this position the authorities support him. Harger v. Edmonds, 4 Barb. 256. A breach of covenant on the part of a lessor is not a legal excuse for the nonpayment of rent. Douglas v. Cheesebrough Bldg. Co., 56 App. Div. 403. The defendant’s claim that there was a surrender by her and acceptance by the landlord in October is no defense in an action for the rent for the months during which she occupied the premises, and the same is true if the facts shown constituted an eviction. Stein v. Rice, 23 Mise. Rep. 348.
The judgment for the defendant must be reversed.
Gildersleeve and Dugro, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.